Citation Nr: 0534847	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  95-40 450	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  He had active service in the Republic of 
Vietnam from September 1966 to September 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was before the Board in December 1998, at which time 
the Board granted reopening of the veteran's claim and 
remanded the reopened claim for further development.  The 
case was again remanded to the RO for additional development 
in May 2004.  


FINDING OF FACT

The veteran did not engage in combat, and the occurrence of 
any inservice stressor supporting the current diagnosis of 
PTSD is not established by credible supporting evidence.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.  

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that a substantially complete claim was 
received and initially adjudicated prior to the enactment of 
the VCAA.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120.  

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in May 2004.  He was given ample time to 
respond.  The RO readjudicated the veteran's claim on a de 
novo basis in December 2003 and again in March 2005.  
Furthermore, in this case, there is no indication or reason 
to believe that the RO' s decision would have been different 
had the claim not been adjudicated before the RO provided the 
notice required by the VCAA and the implementing regulations.  
Therefore, the Board believes that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and that any 
procedural error by the RO was not prejudicial to the 
veteran.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, the veteran underwent several VA examinations in 
connection with his claim for service connection.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f) (1998).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides:  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Factual Background

Service medical records are negative for complaints, 
findings, or diagnoses of any psychiatric pathology or 
disorder.  Service personnel records reflect that the 
veteran's military occupational specialty was cargo handler.  
He received several service decorations but no awards which 
reflected combat service.  

On VA examination in September 1984, the veteran reported a 
long history of nervousness.  The diagnosis was dysthymic 
disorder.  The examiner noted that he had some symptoms of 
PTSD but not enough to warrant a diagnosis.  

Service connection for PTSD was denied in a November 1984 RO 
decision due to the absence of a PTSD diagnosis  and no 
findings showing that the veteran was exposed to stressors 
which would warrant such a diagnosis.  

In an October 1994 statement, the veteran indicated that 
stressful incidents during active duty included his 
participation in off-loading bombs on a ship in which 
accidents occurred with bombs dropping off the carrier; being 
trapped with others in a bunker which was under attack by the 
Viet Cong, and firing artillery and receiving small arms fire 
from the enemy.  

Additional evidence of record includes a 1995 Social Security 
Administration (SSA) disability determination in favor of the 
veteran.  Mental health treatment notes associated with his 
SSA records reflect diagnoses including dysthymia, PTSD, 
generalized anxiety disorder and borderline intellectual 
functioning.  SSA rated the veteran as disabled, with 
anxiety-related disorders noted as his primary disability.  

On VA examination in February 1998, the diagnosis included 
PTSD and alcohol dependence.  

On VA examination in October 2003, the veteran indicated that 
several times per week he had vivid reliving of his Vietnam 
experiences.  He said that he had nightmares three to four 
times per week. He complained of detachment or estrangement 
from others, diminished interest in significant activities, 
restricted range of affect and a foreshortened future.  He 
also noted sleep difficulties, irritability, concentration 
problems, hypervigilance and startle response.  With regard 
to his traumatic experiences, the veteran indicated that he 
worked on cargo ships at times landing crafts slammed into 
the ships.  He said that such incidents scared him and he 
felt that he was in danger of dying.  He reported another 
incident where two bombs came down the hatch of a cargo ship 
and he believed he was going to die because of the explosion; 
however, the bombs never exploded.  He also related an 
experience where he was ordered to fire on three fishing 
boats which eventually went down.  He said that he did not 
kill anyone but he was afraid that he would .  He said on 
another occasion a pallet of small arms fell and he believed 
this was going to kill people; however, it never did.  He 
also related an incident when he was attacked and experienced 
small arms fire.  He said that he saw two people getting hit 
in the fire fight and he thought that he was going to die.  
He also recalled an occasion where an APC got hit and he 
smelled blood from the wounded.  The veteran indicated that 
he regularly experienced all of the incidents and relived 
them during his flashbacks.  

The diagnostic impressions included PTSD; dysthymic disorder, 
and alcohol dependence.  Probable borderline personality 
traits were also noted.  The examiner indicated that the PTSD 
diagnosis was based on the fact that providers had diagnosed 
PTSD over the years.  It was also noted that the veteran had 
been attending PTSD groups for several years and the groups 
continually endorsed and validated the veteran's PTSD 
experiences and symptoms.  

VA outpatient treatment records dated from 1997 to 2005 
generally reflect ongoing mental health clinic treatment for 
substance abuse, depression, generalized anxiety disorder and 
PTSD.  A December 1997 VA medical record notes that the 
veteran had a questionable diagnosis of schizoaffective 
disorder and a questionable historical diagnosis of PTSD.  
The examiner noted that the veteran's symptoms were 
inconsistent or suspicious of being manufactured or 
exaggerated.  


Analysis

Service personnel records also show that the veteran served 
in Vietnam from September 1966 to September 1967.  Although 
he primarily served with the 854th Transportation Company, 
special order extracts also reflect that from March 15, 1967 
to June 13, 1967, he was on temporary duty with USASupCOMQN 
Provisional Guard Co., 93 M.P. Battalion, Headquarters 5th 
Transportation Command (A) APO 96238.  

Review of Unit Histories and Lessons Learned provided by the 
U.S. Armed Services Center for Unit Records Research 
(USASCURR) reveals that the 854th Trans. Co. was a unit 
attached to the higher command of the 159th Transportation 
Battalion (Bn) in Qui Nhon, Vietnam.  Unit Histories of the 
159th Trans. Bn, show that from October 1966, the battalion 
performed LOTS (Logistics Over the Shore) operations in 
moving ammunition and general cargo by LCM-8's from ships at 
anchor to Red Beach.  However, the unit histories do not 
provide any information about the activities of personnel 
temporarily assigned to the Provisional Guard Company from 
March 1967 to June 1967.  Lessons Learned provided by 
USASCURR relate to the 1st Logistical Command (U), APO 96558.  
The veteran is also shown to have been assigned to US Army 
Support Command Qui Nonh Provisional Guard Co., 93 M.P. 
Battalion, Headquarters 5th Transportation Command (A), APO 
96238, for the period March 15, 1967 to June 13, 1967.  

The veteran has alleged that many of his stressors occurred 
while on duty with the 93rd MP Bn.  In connection with his 
claim for service connection and as directed by the Board's 
May 2004 remand, the RO sent correspondence to the veteran in 
May 2004 and January 2005 requesting that he provide more 
specific details in order to facilitate stressor verification 
research.  While the veteran has previously submitted various 
statements, including an eleven-page statement dated in 
September 2003, he has not responded to subsequent requests 
from the RO for more detailed information.  As a result, the 
service department has sent several responses which not that 
additional searches could not be conducted without more 
specific stressor information.  

As noted above, the veteran's service records do not show 
that he engaged in combat with the enemy in Vietnam and the 
veteran has no awards or decorations that would suggest that 
he engaged in combat with the enemy.  In view of the evidence 
showing that the veteran did not receive any award indicative 
of his participation in combat and the Board's determination 
that the veteran's own statements are not sufficiently 
credible to establish his participation in combat, credible 
supporting evidence is required to establish the occurrence 
of a stressor supporting a diagnosis of PTSD.   

The veteran has been diagnosed with PTSD; however, the 
primary impediment to service connection is the absence of a 
verified inservice stressor upon which PTSD was diagnosed.  
That is, there is no evidence of record to corroborate the 
veteran's alleged stressful incidents.  Furthermore, despite 
attempts by the RO to obtain verification, service department 
records are unable to corroborate the veteran's allegations 
primarily due to the veteran's failure to provide more 
specific information on the claimed incidents.  The general 
information provided by the veteran is not sufficient to 
permit verification of the alleged stressors.  

The Board is aware that VA examiners have attributed PTSD to 
the veteran's military service based on the occurrence of 
alleged stressors.  However, credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for PTSD is denied.   


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


